 1

 2

 3                                  UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF WASHINGTON
 4

 5                                              ) Chapter 13
     In re:                                     )
 6                                              ) No. 15-15924-MLB
     RONALD EDGAR HOWELL                        )
 7                                              ) PROOF OF SERVICE
     DEE LORENE SHISHIDO                        )
 8                                              )
                Debtors.                        )
 9                                              )
          On November 29, 2020, I placed in the United States mail, postage prepaid, properly
10

11   addressed to:

12   Mr. Jack Remondi
13
     President and CEO
     Navient Corporation
14   123 Justison Street
     Wilmington DE 19801
15

16   a copy of the following:
17              1,         Debtors’ Notice of Hearing and Motion for Order of Contempt with exhibits;
18
                2.         Proposed Order.
19
     A copy was served on the Chapter 13 Trustee via the court’s ECF system.
20

21   I declare under penalty of perjury that the foregoing is true and correct.
22

23   Dated: November 29, 2020.                                            /s/Cawood K. Bebout
                                                                          Cawood K. Bebout
24

25

26

27

28

29

     Proof of Service- 1                                    Cawood K. Bebout WSBA #34904
                                                            1023 S. 3rd St., Mount Vernon, WA 98273
                                                            (360) 419-3196 (office) (360) 336-1962 (fax)



     Case 15-15924-MLB               Doc 70-20     Filed 11/29/20       Ent. 11/29/20 18:36:39             Pg. 1 of 1
